Title: To George Washington from Brigadier General William Irvine, 12 January 1780
From: Irvine, William
To: Washington, George


          
            Sir
            Cranes Mills [N.J.] Janry 12th 1780 11 oClock P.M.
          
          I received your Excellencys favour of this date, I have given out that the Detachment coming down is for my relief, and when I do Order in my out Guards—shall inform them that the relief will take other Routs but that they are not to wait for them—as I mean to assem[b]le the whole in order to March to Camp next morning—Captain S[t]evenson went over yesterday with a Flag & returned this day—his account is, that he saw a Lieutt Buskirk who Commanded at an out Post—in conversation with him, he learned that the 57th Regiment was stationed on the Island—with Lord Rodens & Buskirks Corps—about 200 at Cuckoldstown, in Hutts—some at Split Rock—about 80 or 100 at Deckers House—from the general tenor of his discourse they were apprehensive of an attack—Captain Stevenson Marched about one Mile & a half on shore, found the snow deep & much drifted—Roads very litle broke—he met a Patrole of Militia—a Serjeant & 12—who he heard converse with a Mr DeHart—complained of hard duty—particularly as the paths were not broke—The Pilot who went over with Captain Stevenson—Quartered out with the Inhabitants—his observations were nearly the same with Stevensons—could not learn any thing about the watering place—Colonel Humpton has been at the Blazing Star this Evening—he says the sound is quite firm in that Quarter—Col: Crane of the Militia has been at Trembleys Point since dark—is Just returned He says the Ice is firm enough there—but it is very difficult getting on it, occasioned by large quantitys of Ice drove on the Marsh.
          I have sent to examin Raway River, as I think it probable on it, would be an easy pass onto the Sound.
          Inclosed is an extract of a letter from Major Byles.
          I almost forgot to mention that Capt. Stevenson saw a number of holes cut in the Ice—near the farther Shore—about 12 or 14 feet long—& about a Rod apart—Colonel Hazen has informed me of his arrival at Connecticut farms at 5 oClock this Evening—I wish he had not advanced quite so far, this day as I fear the Idea of a relief can not be so well held up—however I will see him in the morning and put some plausible coulouring

on the matter. I am with the greatest Respect Your Excellencys Most Obedient Humble Servant
          
            Wm Irvine
          
        